      Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 1 of 26




 1
     FRANK A. MAGNANIMO
 2   MAGNANIMO & DEAN, LLP
     21031 Ventura Boulevard
 3
     Suite 803
 4   Woodland Hills, CA 91364
     Telephone: (818) 305-3450
 5
     Facsimile: (818) 305-3451
 6   Email: Frank@MagDeanLaw.com
 7
                      UNITED STATES DISTRICT COURT
 8                  NORTHERN DISTRICT OF CALIFORNIA
 9
     JOSELITO GONZALES,             )          CASE NO.:
10   Derivatively on Behalf of Nominal
                                    )
11
     Defendant ACELRX               )          VERIFIED SHAREHOLDER
     PHARMACEUTICALS, INC.,         )          DERIVATIVE COMPLAINT
12                                  )
13
              Plaintiff,            )
                                    )
14                v.                )
15
                                    )
     ADRIAN ADAMS, RICHARD          )
16   AFABLE, M.D., MARK G.          )
17   EDWARDS, VINCENT J.            )
     ANGOTTI, STEPHEN J. HOFFMAN, )
18   M.D., PH.D., PAMELA P. PALMER, )
19   M.D., PH.D., MARINA            )
     BOZILENKO, HOWARD B. ROSEN )
20   and MARK WAN,                  )
21                                  )
             Defendants,            )          JURY TRIAL DEMANDED
22                                  )
23   ACELRX PHARMACEUTICALS,        )
     INC.                           )
24                                  )
25           Nominal Defendant.     )
                                    )
26

27

28                    VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                          1
       Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 2 of 26




 1         Plaintiff Joselito Gonzales (“Plaintiff”), on behalf of AcelRx Pharmaceuticals,
 2   Inc. (“AcelRx” or the “Company”), derivatively, alleges the following based upon
 3   personal knowledge as to himself and his own acts, and upon information and belief
 4   and investigation of counsel as to all other matters. That investigation included,
 5   among other things, a thorough review and analysis of public documents, court
 6   filings, press releases and news articles concerning AcelRx, and the other facts as set
 7   forth herein:
 8                                NATURE OF THE ACTION
 9         1.        This is a shareholder derivative action brought on behalf of and for the
10   benefit of AcelRx, against certain of its officers and/or directors named as defendants
11   herein seeking to remedy their breaches of fiduciary duties. Defendants’ actions have
12   caused, and will continue to cause, substantial financial harm and reputational
13   damage to AcelRx.
14         2.        The Company is a specialty pharmaceutical company, focusing on the
15   development and commercialization of therapies for the treatment of acute pain. The
16   Company’s lead product candidate is DSUVIA, a 30 mcg sufentanil sublingual tablet
17   for the treatment of moderate-tosevere acute pain.
18         3.        On November 2, 2018, the Company announced that the U.S. Food and
19   Drug Administration (“FDA”) had approved DSUVIA for the management of acute
20   pain in adults that is severe enough to require an opioid analgesic in certified
21   medically supervised healthcare settings, such as hospitals, surgical centers, and
22   emergency departments.
23         4.        Throughout the Relevant Period (March 17, 2020 to the present),
24   Defendants caused the Company to make false and/or misleading statements and/or
25   failed to disclose that: (i) the Company had deficient disclosure controls and
26   procedures with respect to its marketing of DSUVIA; (ii) as a result, the Company
27   had been making false or misleading claims and representations about the risks and
28                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                  2
       Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 3 of 26




 1   efficacy of DSUVIA in certain advertisements and displays; (iii) the foregoing
 2   conduct subjected the Company to increased regulatory scrutiny and enforcement;
 3   and (iv) as a result, the Company’s public statements were materially false and
 4   misleading at all relevant times.
 5         5.     On February 16, 2021, the Company disclosed that, on February 11,
 6   2021, it received a warning letter from the FDA concerning promotional claims for
 7   DSUVIA. Specifically, having “reviewed an ‘SDS Banner Ad’ (banner) (PM-US-
 8   DSV-0018) and a tabletop display (PMUS- DSV-0049) (display),” the FDA
 9   concluded that “[t]he promotional communications, the banner and display, make
10   false or misleading claims and representations about the risks and efficacy of
11   DSUVIA,” and “[t]hus . . . misbrand Dsuvia within the meaning of the Federal Food,
12   Drug and Cosmetic Act (FD&C Act) and make its distribution violative.” The
13   warning letter “request[ed] that AcelRx cease any violations of the FD&C Act” and
14   “submit a written response to th[e] letter within 15 days from the date of receipt.”
15         6.     On this news, the Company’s stock price dropped $0.21 per share, or
16   8.37%, to close at $2.30 per share on February 16, 2021.
17                              JURISDICTION AND VENUE
18         7.     Pursuant to 28 U.S.C. § 1331 and section 27 of the Securities Exchange
19   Act of 1934 (the “Exchange Act”), this Court has jurisdiction over the claims asserted
20   herein for violation Section 10(b) of the Exchange Act, 15. U.S.C. § 78j(b), and
21   Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f). This Court has supplemental
22   jurisdiction over the remaining claims under 28 U.S.C. § 1367.
23         8.     The Court has jurisdiction over each defendant because each defendant
24   is either a corporation that does sufficient business in California or is an individual
25   who has sufficient minimum contacts with California so as to render the exercise of
26   jurisdiction by the California courts permissible under traditional notions of fair play
27   and substantial justice.
28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 3
       Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 4 of 26




 1         9.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because
 2   one or more of the Defendants either resides in or maintains executive offices in this
 3   District, including Nominal Defendant AcelRx, a substantial portion of the
 4   transactions and wrongs complained of herein – including Defendants’ primary
 5   participation in the wrongful acts detailed herein and aiding and abetting in violations
 6   of fiduciary duties owed to AcelRx – occurred in this District, and Defendants have
 7   received substantial compensation in this District by doing business here and
 8   engaging in numerous activities that had an effect in this District.
 9         10.      In connection with the acts and conduct alleged herein, Defendants,
10   directly and indirectly, used the means and instrumentalities of interstate commerce,
11   including, but not limited to, the United States mails, interstate telephone
12   communications, and the facilities of the national securities exchanges and markets.
13                                         PARTIES
14   Plaintiff
15         11.      Plaintiff Gonzales is a current AcelRx shareholder during the relevant
16   period. Plaintiff purchased 5,000 shares of AcelRx stock on October 11, 2018, and
17   6,000 shares of AcelRx stock on October 16, 2018. Plaintiff will continue to hold
18   AcelRx shares throughout the pendency of this action. Plaintiff will fairly and
19   adequately represent the interests of the shareholders in enforcing the rights of the
20   corporation.
21   Nominal Defendant
22         12.      Nominal Defendant AcelRx is a Delaware corporation with principal
23   executive offices located at 25821 Industrial Boulevard, Suite 400, Hayward,
24   California 94545. The Company’s common stock trades in an efficient market on
25   the Nasdaq Global Market (“NASDAQ”) under the ticker symbol “ACRX.”
26   Director Defendants
27

28                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 4
      Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 5 of 26




 1           13.   Defendant Adrian Adams (“Adams”) has served as the Company’s
 2   Chairman of the Board of Directors (the “Board”) since February 2013. Defendant
 3   Adams served on the Audit Committee prior to Defendant Howard B. Rosen’s
 4   appointment to the committee effective on June 16, 2020.
 5           14.   Defendant Richard Afable, M.D. (“Afable”) has served as a Company
 6   director since December 2013.
 7           15.   Defendant Mark G. Edwards (“Edwards”) has served as a Company
 8   director since September 2011. Defendant Edwards is a member of the Audit
 9   Committee.
10           16.   Defendant Vincent J. Angotti (“Angotti”) has served as a Company
11   director and Chief Executive Officer (“CEO”) since March 2017.
12           17.   Defendant Stephen J. Hoffman, M.D., Ph.D. (“Hoffman”) has served
13   as a Company director since February 2010. Defendant Hoffman is a member of the
14   Audit Committee.
15           18.   Defendant Pamela P. Palmer, M.D., Ph.D. (“Palmer”) has served as a
16   Company director and Chief Medical Officer since she co-founded the Company in
17   July 2005.
18           19.   Defendant Marina Bozilenko (“Bozilenko”) has served as a Company
19   director since March 2021.
20           20.   Defendant Howard B. Rosen (“Rosen”) served as the Company’s CEO
21   from April 1, 2016 until March 5, 2017, as the Company’s interim CEO from April
22   1, 2015 until March 31, 2016, and has served as a Company director since 2008.
23   Defendant Rosen is a member of the Audit Committee.
24           21.   Defendant Mark Wan (“Wan”) has served as our director since August
25   2006.
26

27

28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              5
       Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 6 of 26




 1         22.      Defendants Adams, Afable, Edwards, Angotti, Hoffman, Palmer,
 2   Bozilenko, Rosen and Wan are collectively referred to herein as “Director
 3   Defendants.”
 4   Officer Defendant
 5         23.      Defendant Raffi Asadorian (“Asadorian”) served as the Company’s
 6   Chief Financial Officer at all relevant times.
 7         24.      Defendants Asadorian is herein referred to as the “Officer Defendant.”
 8         25.      The Director Defendants and Officer Defendant are collectively
 9   referred to herein as the “Defendants.”
10                                Audit Committee Charter
11         26.      Pursuant to the Company’s Audit Committee Charter, the purpose of
12   the Audit Committee is to assist the Board with oversight of the Company’s
13   accounting and financial reporting processes and the audit of the Company’s
14   financial statements.
15         27.      The Audit Committee Charter states in relevant part:
16
           The primary purpose of the Audit Committee (the “Committee”) of
17         AcelRx Pharmaceuticals, Inc. (the “Company”) shall be to act on behalf
18         of the Company’s Board of Directors (the “Board”) in fulfilling the
           Board’s oversight responsibilities with respect to the Company’s
19         corporate accounting and financial reporting processes, systems of
20         internal control over financial reporting and audits of financial
           statements, as well as the quality and integrity of the Company’s financial
21         statements and reports and the qualifications, independence and
22         performance of the registered public accounting firm or firms engaged as
           the Company’s independent outside auditors for the purpose of preparing
23         or issuing an audit report or performing audit services (the “Auditors”),
24         and the performance of the Company’s internal audit function as well as
           oversight of the Company’s healthcare and privacy programs. The
25         operation of the Committee shall be subject to the Amended and Restated
26         Bylaws of the Company as in effect from time to time and Section 141 of
           the Delaware General Corporation Law.
27

28                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 6
     Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 7 of 26




 1
                                           ***

 2       The Committee shall oversee the Company’s financial reporting process
 3       on behalf of the Board, shall have direct responsibility for the
         appointment, compensation, retention and oversight of the work of the
 4       Auditors and any other registered public accounting firm engaged for the
 5       purpose of performing other review or attest services for the Company.
         The Auditors and each such other registered public accounting firm shall
 6       report directly and be accountable to the Committee. The Committee’s
 7       functions and procedures should remain flexible to address changing
         circumstances most effectively. To implement the Committee’s purpose
 8       and policy, the Committee shall be charged with the following functions
 9       and processes with the understanding, however, that the Committee may
         supplement or (except as otherwise required by applicable laws or rules)
10       deviate from these activities as appropriate under the circumstances:
11
                                           ***
12

13       Audited Financial Statement Review. To review, upon completion of the
         audit, the financial statements proposed to be included in the Company’s
14       Annual Report on Form 10-K to be filed with the Securities and
15       Exchange Commission (the “SEC”) and to recommend whether or not
         such financial statements should be so included.
16

17                                         ***
18       Quarterly Results. To review with management and the Auditors, as
19       appropriate, the results of the Auditors’ review of the Company’s
         quarterly financial statements, prior to public disclosure of quarterly
20       financial information, if practicable, or filing with the SEC of the
21       Company’s Quarterly Report on Form 10-Q, and any other matters
         required to be communicated to the Committee by the Auditors under
22       standards of the PCAOB.
23
         Management’s Discussion and Analysis. To review with management
24       and the Auditors, as appropriate, the Company’s disclosures contained
25       under the caption “Management’s Discussion and Analysis of Financial
         Condition and Results of Operations” in its periodic reports to be filed
26       with the SEC.
27

28                    VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                            7
      Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 8 of 26




 1
           Press Releases. To review with management and the Auditors, as
           appropriate, earnings press releases, as well as the substance of financial
 2         information and earnings guidance provided to analysts and ratings
 3         agencies, which discussions may be general discussions of the type of
           information to be disclosed or the type of presentation to be made. The
 4         chairperson of the Committee may represent the entire Committee for
 5         purposes of this discussion.
                            SUBSTANTIVE ALLEGATIONS
 6
           28.    The Company is a specialty pharmaceutical company that focuses on
 7
     the development and commercialization of therapies for the treatment of acute pain.
 8
     The Company’s lead product candidate is DSUVIA, a 30 mcg sufentanil sublingual
 9
     tablet for the treatment of moderate-to severe acute pain. DSUVIA is a potent opioid
10
     painkiller that is of particular use in certain special circumstances where adult
11
     patients may not be able to swallow oral medication and where access to intravenous
12
     pain relief is not possible. The Company has marketed DSUVIA in advertisements
13
     as a one-step, simple to administer drug, accompanied by the slogan “TONGUE
14
     AND DONE” for the product, which refers to DSUVIA’s sublingual
15
     administration—i.e., a tablet of DSUVIA is placed beneath the tongue to dissolve.
16
     Marketing materials also touted that patients may retake the drug in one-hour
17
     intervals, without providing a maximum daily dosage.
18
           29.    On November 2, 2018, the Company announced that the FDA had
19
     approved DSUVIA for the management of acute pain in adults that is severe enough
20
     to require an opioid analgesic in certified medically supervised healthcare settings,
21
     such as hospitals, surgical centers, and emergency departments.
22

23                     Materially False and Misleading Statements
24         30.    On March 16, 2020, the Company filed an annual report on Form 10-K
25   with the SEC (the “2019 Form 10-K”). The 2019 Form 10-K touted the Company’s
26   sales and marketing practices for DSUVIA, representing, inter alia, that the
27   Company has (i) “created and deployed a focused scientific support team to gather a
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               8
       Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 9 of 26




 1   detailed understanding of individual emergency room and hospital needs in order to
 2   present DSUVIA effectively”; (ii) “increased awareness of the clinical profile of
 3   sublingual administration of sufentanil through publication of our clinical data”; (iii)
 4   “engaged appropriate Advisory Boards that include representative emergency room
 5   physicians, anesthesiologists, surgeons, nurses, pharmacy and therapeutics, or P&T,
 6   committee members and other related experts to provide us with input on appropriate
 7   commercial positioning for DSUVIA for each of these key audiences”; (iv) “built a
 8   sales and marketing organization that can define appropriate segmentation and
 9   positioning strategies and tactics for DSUVIA”; and (v) “established DSUVIA on
10   hospital and ambulatory surgery center formularies through deployment of an
11   experienced team to explain the clinical and health economic attributes of DSUVIA.”
12         31.    The 2019 Form 10-K also reported that the Company “may adjust [its]
13   commercialization plan” by, among other things, “continuing to build and
14   progressively deploy a high-quality, customer-focused and experienced sales
15   organization in the United States dedicated to bringing innovative, highly valued
16   healthcare solutions to patients, payers and healthcare providers,” as needed, and by
17   “continuing to establish DSUVIA as a suitable choice for moderate to-severe acute
18   pain in certified medically supervised settings.”
19         32.    Further, the 2019 Form 10-K touted that the Company “ha[s] carried
20   out an evaluation, under the supervision, and with the participation, of management
21   including our principal executive officer and principal financial officer, of our
22   disclosure controls and procedures . . . as of the end of the period covered by” the
23   2019 Form 10-K, and that, “[b]ased on their evaluation, our principal executive
24   officer and principal financial officer concluded that . . . our disclosure controls and
25   procedures were effective as of December 31, 2019.”
26         33.    Appended as exhibits to the 2019 10-K were signed certifications
27   pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”), wherein Defendants Agnotti
28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 9
      Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 10 of 26




 1   and Asadorian certified that “[t]he [2019 Form 10-K] fully complies with the
 2   requirements of Section 13(a) or Section 15(d) of the Exchange Act” and that “[t]he
 3   information contained in the [2019 Form 10-K] fairly presents, in all material
 4   respects, the financial condition and results of operations of the Company.” Further,
 5   Defendants Adams, Palmer, Edwards, Hoffman, Afable, Rosen and Wan signed the
 6   2019 Form 10-K.
 7         34.    On May 11, 2020, the Company filed a quarterly report on Form 10-Q
 8   with the SEC, reporting the Company’s financial and operating results for the quarter
 9   ended March 31, 2020 (the “1Q20 Form 10-Q”). The 1Q20 Form 10-Q contained
10   substantively the same statements as referenced in ¶ 32, touting the effectiveness of
11   the Company’s disclosure controls and procedures for the period covered by the
12   report.
13         35.    Appended as exhibits to the 1Q20 Form 10-Q were substantively the
14   same SOX certifications as referenced in ¶ 33, signed by Defendants Agnotti and
15   Asadorian.
16         36.    On August 10, 2020, the Company filed a quarterly report on Form 10-
17   Q with the SEC, reporting the Company’s financial and operating results for the
18   quarter ended June 30, 2020 (the “2Q20 Form 10-Q”). The 2Q20 Form 10-Q
19   contained substantively the same statements as referenced in ¶ 32, touting the
20   effectiveness of the Company’s disclosure controls and procedures for the period
21   covered by the report.
22         37.    Appended as exhibits to the 2Q20 Form 10-Q were substantively the
23   same SOX certifications as referenced in ¶ 33, signed by Defendants Agnotti and
24   Asadorian.
25         38.    On November 5, 2020, the Company filed a quarterly report on Form
26   10-Q with the SEC, reporting the Company’s financial and operating results for the
27   quarter ended September 30, 2020 (the “3Q20 Form 10-Q”). The 3Q20 Form 10-Q
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               10
      Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 11 of 26




 1   contained substantively the same statements as referenced in ¶ 32, touting the
 2   effectiveness of the Company’s disclosure controls and procedures for the period
 3   covered by the report.
 4         39.    Appended as exhibits to the 3Q20 Form 10-Q were substantively the
 5   same SOX certifications as referenced in ¶ 33, signed by Defendants Agnotti and
 6   Asadorian.
 7         40.    The statements referenced in ¶¶ 30-39 were materially false and
 8   misleading because Defendants caused the Company to make false and/or misleading
 9   statements and/or failed to disclose that: (i) the Company had deficient disclosure
10   controls and procedures with respect to its marketing of DSUVIA; (ii) as a result, the
11   Company had been making false or misleading claims and representations about the
12   risks and efficacy of DSUVIA in certain advertisements and displays; (iii) the
13   foregoing conduct subjected the Company to increased regulatory scrutiny and
14   enforcement; and (iv) as a result, the Company’s public statements were materially
15   false and misleading at all relevant times.
16                                THE TRUTH EMERGES
17         41.    On February 16, 2021, the Company filed a current report on Form 8-
18   K with the SEC, disclosing that, on February 11, 2021, the Company received a
19   warning letter from the FDA concerning promotional claims for DSUVIA. The
20   Form 8-K stated:
21
           On February 11, 2021, AcelRx . . . received a warning letter from the
22         Office of Prescription Drug Promotion (“OPDP”) of the [FDA] (the
23         “Letter”) relating to a banner advertisement the Company submitted to
           the OPDP on December 6, 2019 (the “Banner Ad”), and a tabletop
24         display the Company submitted on February 28, 2020, and resubmitted
25         to the OPDP at its request on September 23, 2020 (the “Tabletop
           Display,” and together with the Banner Ad, the “Promotional Material”).
26

27         The Company submitted the materials to the OPDP pursuant to the FDA
           requirement that sponsors submit all promotional materials to the FDA at
28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                   11
      Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 12 of 26




 1
           the time of their initial dissemination or publication. The FDA’s concerns
           identified in the Letter include its view that the Promotional Material
 2         makes misleading claims and representations about the risks and efficacy
 3         of DSUVIA® because the Promotional Material does not reveal facts that
           are material in light of the representations made . . . . [T]he Company has
 4         not used the Banner Ad since late 2019, nor used the table drape that is
 5         part of the Tabletop Display since November 2019; however, the
           Company plans to review its marketing materials to identify any potential
 6         revisions in light of the Letter. The Company intends to respond to the
 7         FDA within the timeframe requested in the Letter and seek guidance and
           clarification from the FDA on the concerns raised in the Letter. The Letter
 8         does not restrict the Company’s ability to manufacture or sell DSUVIA.
 9         The Company cannot give any assurances, however, that the FDA will
           be satisfied with its response to the Letter or that such response will
10         resolve the issues identified in the Letter.
11         42.    The FDA warning letter advised that the agency “has reviewed an ‘SDS
12   Banner Ad’ (banner) (PM-US-DSV-0018) and a tabletop display (PM-US-DSV-
13   0049) (display) for DSUVIA (sufentanil) sublingual tablet, CII (Dsuvia) submitted
14   by AcelRx,” and that “[t]he promotional communications, the banner and display,
15   make false or misleading claims and representations about the risks and efficacy of
16   DSUVIA,” which “misbrand Dsuvia within the meaning of the Federal Food, Drug
17   and Cosmetic Act (FD&C Act) and make its distribution violative.”
18         43.    The FDA warning letter noted the following deficiency with respect to
19   the banner and tabletop display at issue: “The banner includes the claim, ‘DSUVIA®
20   comes in one strength for acute pain. . . TONGUE AND DONE.’ (bolded emphasis
21   original; reference omitted) in conjunction with an image of the single-dose
22   applicator device. Similarly, the display prominently includes the claim ‘TONGUE
23   AND DONE’ (bolded emphasis original).” The FDA found that “[t]hese
24   presentations are misleading because they imply that the administration of Dsuvia
25   consists of a simple, one-step process, when this is not the case,” and that, “[i]n fact,
26   there are numerous administration steps outlined in the PI [the FDA-approved
27

28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 12
      Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 13 of 26




 1   product labeling], including a separate, distinct step to visually confirm tablet
 2   placement in the patient’s sublingual space of the mouth.”
 3         44.    The FDA warning letter further advised that the banner at issue was
 4   deficient for stating: “Minimum redosing interval 1 hour” and “Average redosing
 5   interval 3 hours*… *Shown over a 12-hour period in the pivotal trial” (emphases
 6   and alteration in original), because they “create a misleading impression about the
 7   use of Dsuvia” by “omit[ting] . . . material information from the DOSING AND
 8   ADMINISTRATION section of the PI.” Specifically, the banner should have
 9   included the words “Do not exceed 12 tablets in 24 hours” because, “[b]y omitting
10   this material information about the maximum daily dosage, the banner creates a
11   misleading impression about the safe use of Dsuvia.” The FDA noted that “[t]hese
12   omissions are concerning from a public health perspective due to the serious risks
13   associated with overdose with Dsuvia, including respiratory depression and death,
14   that should be considered when prescribing the product.”
15         45.    In addition, the FDA warning letter took issue with the banner’s claim
16   that “DSUVIA® comes in one strength for acute pain” because “the banner makes
17   representations about the indication and use of the drug but fails to adequately convey
18   material information regarding Dsuvia’s limitations of use, thereby creating a
19   misleading impression about the drug.”
20         46.    The FDA warning letter also found that “unlike the benefit claims in the
21   banner, which utilized a color background and large font, the full indication with the
22   limitations of use are intermingled with risk information in a paragraph format in a
23   much smaller font size and a plain white background,” which were only accessible
24   to viewers by scrolling down the banner and, therefore, did “not mitigate the
25   misleading impression.”
26         47.    The FDA warning letter also noted that the banner and tabletop display
27   at issue “fail to present information relating to the Boxed Warning,
28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                13
      Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 14 of 26




 1   Contraindications, Warnings and Precautions, and Adverse Reactions for Dsuvia
 2   with a prominence and readability reasonably comparable with the presentation of
 3   information relating to the benefits of Dsuvia.” The FDA warning letter found that
 4   “benefit claims for Dsuvia are presented in conjunction with colorful graphics and
 5   large bolded headlines, with significant white space,” whereas “the risk information
 6   is relegated farther down in paragraph format with less prominence.” The FDA
 7   therefore concluded that “[b]y failing to adequately present the risks and benefits
 8   associated with Dsuvia, the banner and display create a misleading impression about
 9   the safe and effective use of the drug.”
10         48.    The FDA warning letter also “request[ed] that AcelRx cease any
11   violations of the FD&C Act” and “submit a written response to th[e] letter within 15
12   days from the date of receipt.”
13         49.    On this news, the Company’s stock price fell $0.21 per share, or 8.37%,
14   to close at $2.30 per share on February 16, 2021.
15                              DUTIES OF DEFENDANTS
16         50.    By reason of their positions as officers, directors, and/or fiduciaries
17   of the Company and because of their ability to control the business and corporate
18   affairs of the Company, Defendants owed the Company and its shareholders
19   fiduciary obligations of trust, loyalty, good faith and due care, and were and are
20   required to use their utmost ability to control and manage the Company in a fair,
21   just, honest, and equitable manner. Defendants were and are required to act in
22   furtherance of the best interests of the Company and its shareholders so as to benefit
23   all shareholders equally, and not in furtherance of their personal interest or benefit.
24         51.    Each director and officer of the Company owes to the Company and
25   its shareholders the fiduciary duty to exercise good faith and diligence in the
26   administration of the affairs of the Company and in the use and preservation of its
27   property and assets, as well as the highest obligations of fair dealing. In addition,
28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                14
      Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 15 of 26




 1   as officers and/or directors of a publicly held company, Defendants had a duty to
 2   promptly disseminate accurate and truthful information with regard to the
 3   Company’s operations, finances, financial condition, and present and future
 4   business prospects so that the market price of the Company’s stock would be based
 5   on truthful and accurate information.
 6         52.    Defendants, because of their positions of control and authority as
 7   directors and/or officers of the Company, were able to and did, directly and/or
 8   indirectly, exercise control over the wrongful acts complained of herein, as well as
 9   the contents of the various public statements issued by the Company. Because of
10   their advisory, executive, managerial and directorial positions with the Company,
11   each of the Defendants had access to adverse non-public information about the
12   financial condition, operations, sales and marketing practices, and improper
13   representations of the Company.
14         53.    To discharge their duties, the officers and directors of the Company
15   were required to exercise reasonable and prudent supervision over the
16   management, policies, practices, and controls of the financial affairs of the
17   Company. By virtue of such duties, the officers and directors of the Company were
18   required to, among other things:
19                a)    ensure that the Company complied with its legal obligations
20   and requirements, including acting only within the scope of its legal authority and
21   disseminating truthful and accurate statements to the investing public;
22                b)    conduct the affairs of the Company in an efficient, business-
23   like manner so as to make it possible to provide the highest quality performance of
24   its business, to avoid wasting the Company’s assets, and to maximize the value of
25   the Company’s stock;
26                c)    properly and accurately guide investors and analysts as to the
27   true financial condition of the Company at any given time, including making
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              15
      Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 16 of 26




 1   accurate statements about the Company’s business prospects, and ensuring that the
 2   Company maintained an adequate system of financial controls such that the
 3   Company’s financial reporting would be true and accurate at all times;
 4                d)     remain informed as to how the Company conducted its
 5   operations, and, upon receipt of notice or information of imprudent or unsound
 6   conditions or practices, make reasonable inquiry in connection therewith, take
 7   steps to correct such conditions or practices and make such disclosures as
 8   necessary to comply with federal and state securities laws; and
 9                e)     ensure that the Company was operated in a diligent, honest and
10   prudent manner in compliance with all applicable federal, state and local laws,
11   rules and regulations;
12         54.    Each Defendant, by virtue of his or her position as a director and/or
13   officer, owed to the Company and to its shareholders the fiduciary duties of loyalty,
14   good faith, and the exercise of due care and diligence in the management and
15   administration of the affairs of the Company, as well as in the use and preservation
16   of its property and assets. The conduct of Defendants complained of herein
17   involves a knowing and culpable violation of their obligations as directors and
18   officers of the Company, the absence of good faith on their part, and a reckless
19   disregard for their duties to the Company and its shareholders that Defendants were
20   aware or should have been aware posed a risk of serious injury to the Company.
21         55.    Each director and officer of the Company owed to the Company the
22   fiduciary duty to exercise due care and diligence in the administration of the affairs
23   of the Company and in the use and preservation of its property and assets, and the
24   highest obligations of good faith and fair dealing.
25         56.    Defendants breached their duties of loyalty and good faith by causing
26   the Company to misrepresent the information as detailed infra. Defendants subjected
27   the Company to the costs of defending and the potential liability from a class action
28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                16
      Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 17 of 26




 1   lawsuit for violations of the federal securities laws. As a result, the Company has
 2   expended, and will continue to expend, significant sums of money.
 3         57.    Defendants’ actions have irreparably damaged the Company’s
 4   corporate image and goodwill.
 5                       DEMAND FUTILITY ALLEGATIONS
 6         58.    Plaintiff will adequately and fairly represent the interests of the
 7   Company and its shareholders in enforcing and prosecuting its rights.
 8         59.    Plaintiff brings this action derivatively in the right and for the benefit of
 9   the Company to redress injuries suffered and to be suffered by the Company because
10   of the breaches of fiduciary duty by Defendants.
11         60.    Because of the facts set forth herein, Plaintiff has not made a demand
12   on the Board of the Company to institute this action against Defendants. Such
13   demand would be a futile and useless act because the Board is incapable of making
14   an independent and disinterested decision to institute and vigorously prosecute this
15   action.
16         61.    The Board is currently comprised of Adams, Afable, Edwards, Angotti,
17   Hoffman, Palmer, Bozilenko, Rosen and Wan. Thus, Plaintiff is required to show
18   that a majority of Defendants, i.e., five (5), cannot exercise independent objective
19   judgment about whether to bring this action or whether to vigorously prosecute this
20   action.
21         62.    Defendants face a substantial likelihood of liability in this action
22   because they caused the Company to issue false and misleading statements
23   concerning the information described herein. Because of their advisory, executive,
24   managerial, and directorial positions with the Company, Defendants had knowledge
25   of material non-public information regarding the Company and was directly involved
26   in the operations of the Company at the highest levels.
27

28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 17
      Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 18 of 26




 1          63.    Defendants either knew or should have known of the false and
 2   misleading statements that were issued on the Company’s behalf and took no steps
 3   in a good faith effort to prevent or remedy that situation, proximately causing millions
 4   of dollars of losses for Company shareholders.
 5          64.    Defendants (or at the very least a majority of them) cannot exercise
 6   independent objective judgment about whether to bring this action or whether to
 7   vigorously prosecute this action. For the reasons that follow, and for reasons detailed
 8   elsewhere in this Complaint, Plaintiff has not made (and is excused from making) a
 9   pre-filing demand on the Board to initiate this action because making a demand
10   would be a futile and useless act.
11          65.    Any suit by the Board to remedy these wrongs would likely expose the
12   Company to further violations of the securities laws that would result in civil actions
13   being filed; thus, the Board members are hopelessly conflicted in making any
14   supposedly independent determination about whether to sue themselves.
15          66.    Defendants approved and/or permitted the wrongs alleged herein to
16   have occurred and participated in efforts to conceal or disguise those wrongs from
17   the Company’s stockholders or recklessly and/or with gross negligence disregarded
18   the wrongs complained of herein and are therefore not disinterested parties.
19          67.    Defendants authorized and/or permitted the Company to make false
20   statements that disseminated directly to the public and made available and distributed
21   to shareholders, authorized and/or permitted the issuance of various false and
22   misleading statements, and are principal beneficiaries of the wrongdoing alleged
23   herein, and thus, could not fairly and fully prosecute such a suit even if they instituted
24   it.
25                      DEFENDANTS ARE NOT INDEPENDENT
26   Defendant Angotti
27

28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 18
      Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 19 of 26




 1            68.   Defendant Angotti is the CEO of the Company. Defendant Angotti is
 2   also a Director of the Company.
 3            69.   Defendant Angotti is not disinterested or independent, and therefore,
 4   is incapable of considering demand because Angotti (as CEO) is an employee of
 5   the Company who derived substantially all of his income from his employment
 6   with the Company, making him not independent.              As such, Angotti cannot
 7   independently consider any demand to sue himself for breaching his fiduciary
 8   duties to the Company, because that would expose him to liability and threaten his
 9   livelihood.
10            70.   This lack of independence and financial benefits received by
11   Defendant Angotti renders him incapable of impartially considering a demand to
12   commence and vigorously prosecute this action.
13            71.   Defendant Angotti is also a defendant in the securities class action
14   entitled Sneed v. AcelRx Pharmaceuticals, Inc., et al., Case 3:21-cv-04353 (N.D.
15   Cal.).
16   Defendant Palmer
17            72.   Defendant Palmer has served as a Company director and Chief Medical
18   Officer since she co-founded the Company in July 2005.
19            73.   Defendant Palmer is not disinterested or independent, and therefore, is
20   incapable of considering demand because Palmer (as Chief Medical Officer and
21   Founder) is an employee of the Company who derived substantially all of her income
22   from her employment with the Company, making her not independent. As such,
23   Palmer cannot independently consider any demand to sue herself for breaching her
24   fiduciary duties to the Company, because that would expose her to liability and
25   threaten her livelihood.
26

27

28                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                19
      Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 20 of 26




 1          74.    This lack of independence and financial benefits received by Defendant
 2   Palmer renders her incapable of impartially considering a demand to commence and
 3   vigorously prosecute this action.
 4   Defendant Rosen
 5          75.    Defendant Rosen served as the Company’s CEO from April 1, 2016
 6   until March 5, 2017, as the Company’s interim CEO from April 1, 2015 until March
 7   31, 2016, and has served as a Company director since 2008.
 8          76.    Defendant Rosen is not disinterested or independent, and therefore, is
 9   incapable of considering demand because Rosen (as a former CEO) was an employee
10   of the Company who derived substantially all of his income from his employment
11   with the Company, making him not independent.                 As such, Rosen cannot
12   independently consider any demand to sue himself for breaching her fiduciary duties
13   to the Company, because that would expose him to liability and threaten him
14   livelihood.
15          77.    This lack of independence and financial benefits received by Defendant
16   Rosen renders him incapable of impartially considering a demand to commence and
17   vigorously prosecute this action.
18   Defendant Adams, Edwards, Rosen and Hoffman
19          78.    Defendants Adams, Edwards, Rosen and Hoffman served as members
20   of the Audit Committee during the Relevant Period.              Pursuant to the Audit
21   Committee Charter, the Audit Committee Defendants were responsible for, inter
22   alia, the effectiveness of the Company’s internal controls, the integrity of its financial
23   statements, and aspects of risk management and legal and regulatory compliance that
24   may affect the Company’s financial reporting. Defendants Adams, Edwards, Rosen
25   and Hoffman failed to ensure the integrity of the Company’s internal controls, as they
26   are charged to do under the Audit Committee Charter and to issue false and
27   misleading financial statements with the SEC. Thus, Defendants Adams, Edwards,
28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 20
      Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 21 of 26




 1   Rosen and Hoffman breached their fiduciary duties, are not disinterested, and
 2   demand is excused as to them.
 3                              FIRST CAUSE OF ACTION
 4                 (Against Defendants For Breach of Fiduciary Duty)
 5         79.    Plaintiff incorporates by reference and re-alleges each allegation
 6   contained above, as though fully set forth herein.
 7         80.    Defendants owed and owe the Company fiduciary obligations. By
 8   reason of their fiduciary relationships, Defendants owed and owe the Company the
 9   highest obligation of good faith, fair dealing, loyalty and due care.
10         81.    Defendants, and each of them, violated and breached their fiduciary
11   duties of care, loyalty, reasonable inquiry, oversight, good faith and supervision.
12         82.    Defendants had actual or constructive knowledge that they had caused
13   the Company to improperly misrepresent the business prospects of the Company.
14   These actions could not have been a good faith exercise of prudent business judgment
15   to protect and promote the Company’s corporate interests.
16         83.    As a direct and proximate result of Defendants’ failure to perform
17   their fiduciary obligations, the Company has sustained significant and actual
18   damages. As a result of the misconduct alleged herein, Defendants are liable to
19   the Company.
20         84.    Plaintiff, on behalf of the Company, has no adequate remedy at law.
21                            SECOND CAUSE OF ACTION
22                     (Against Defendants for Unjust Enrichment)
23         85.    Plaintiff incorporates by reference and re-alleges each and every
24   allegation set forth above, as though fully set forth herein.
25         86.    By their wrongful acts and omissions, Defendants were unjustly
26   enriched at the expense of and to the detriment of the Company in the form of
27   salaries, bonuses, and other forms of compensation.
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               21
      Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 22 of 26




 1         87.      Plaintiff, as a shareholder and representatives of the Company, seeks
 2   restitution from Defendants, and each of them, and seeks an order of this Court
 3   disgorging all profits, benefits and other compensation obtained by these
 4   Defendants, and each of them, from their wrongful conduct and fiduciary breaches.
 5                               THIRD CAUSE OF ACTION
 6                        (Against Defendants for Abuse of Control)
 7         88.      Plaintiff incorporates by reference and re-alleges each and every
 8   allegation set forth above, as though fully set forth herein.
 9         89.      Defendants’ misconduct alleged herein constituted an abuse of their
10   ability to control and influence the Company, for which they are legally
11   responsible.
12         90.      As a direct and proximate result of Defendants’ abuse of control, the
13   Company has sustained significant damages. As a direct and proximate result of
14   Defendants’ breaches of their fiduciary obligations of candor, good faith, and
15   loyalty, the Company has sustained and continues to sustain significant damages.
16         91.      As a result of the misconduct alleged herein, Defendants are liable to
17   the Company. Plaintiff, on behalf of the Company, has no adequate remedy at law.
18                             FOURTH CAUSE OF ACTION
19                   (Against Defendants for Waste of Corporate Assets)
20         92.      Plaintiff incorporates by reference and re-alleges each and every
21   allegation set forth above, as though fully set forth herein.
22         93.      As a result of the foregoing, and by failing to properly consider the
23   interests of the Company and its public shareholders, Defendants have caused the
24   Company to waste valuable corporate assets by failing to disclose (i) the Company
25   had a material weakness in its internal control over financial reporting; (ii) the
26   Company’s disclosure controls and procedures were not effective; and (iii) as a
27

28                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                22
      Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 23 of 26




 1   result of the foregoing, the Company’s public statements were materially false and
 2   misleading at all relevant times.
 3         94.     Further, during the Relevant Period, the Director Defendants
 4   disseminated or approved public statements that failed to disclose or deliberately
 5   disregarded: (i) the Company had deficient disclosure controls and procedures with
 6   respect to its marketing of DSUVIA; (ii) as a result, the Company had been making
 7   false or misleading claims and representations about the risks and efficacy of
 8   DSUVIA in certain advertisements and displays; (iii) the foregoing conduct
 9   subjected the Company to increased regulatory scrutiny and enforcement; and (iv) as
10   a result, the Company’s public statements were materially false and misleading at all
11   relevant times. Thus, the price of the Company’s shares was artificially inflated
12   due to the deception of the Director Defendants.
13         95.     As a result of the waste of corporate assets, Defendants are each liable
14   to the Company.
15         96.     Plaintiff, on behalf of the Company, has no adequate remedy at law.
16                              FIFTH CAUSE OF ACTION
17
                 (Against Defendants Angotti and Asadorian for Violations
                      of Sections 10(b) and 21D Of The Exchange Act)
18
           97.     Plaintiff incorporates by reference and realleges each and every
19
     allegation contained above, as though fully set forth herein.
20
           98.     The Company, along with Defendants Angotti and Asadorian are
21
     named as defendants in the Securities Class Action, which assert claims under the
22
     federal securities laws for violations of Sections 10(b) and 20(a) of the Exchange
23
     Act, and SEC Rule 10b-5 promulgated thereunder. If and when the Company is
24
     found liable in the Securities Class Action for these violations of law, the
25
     Company’s liability will be in whole or in part due to Defendants Angotti and
26
     Asadorian’s willful and/or reckless violations of their obligations as officers and
27
     directors of the Company.
28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                23
      Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 24 of 26




 1          99.   Through their positions of control and authority as officers of the
 2   Company, Defendants Angotti and Asadorian were able to and did, directly and/or
 3   indirectly, exercise control over the business and corporate affairs of the Company,
 4   including the wrongful acts described in the Securities Class Action and herein.
 5          100. As such, Defendants Angotti and Asadorian are liable under 15
 6   U.S.C. § 78j(b), which creates a private right of action for contribution, and Section
 7   21D of the Exchange Act, 15 U.S.C. § 78u-4(f), which governs the application of
 8   a private right of action for contribution arising out of violations of the Exchange
 9   Act.
10                                PRAYER FOR RELIEF
11          WHEREFORE, Plaintiff pray for relief and judgment as follows:
12          A.    Against Defendants in favor of the Company for the amount of
13   damages sustained by the Company as a result of Defendants’ breaches of fiduciary
14   duties, unjust enrichment, abuse of control, waste of corporate assets and violations
15   of Sections 10(b) and 21D of the Exchange Act;
16          B.    Awarding to Plaintiff the costs and disbursements of the action,
17   including reasonable attorney’s fees, accountants’ and experts’ fees, costs, and
18   expenses; and
19          C.    Granting such other and further relief as the Court deems just and
20   proper.
21                             JURY TRIAL DEMANDED
22          Plaintiff hereby demands a trial by jury.
23   DATED: July 1, 2021
24
                                             MAGNANIMO & DEAN, LLP
25
                                             By: __________________________
26
                                                 FRANK A. MAGNANIMO
27                                           21031 Ventura Boulevard
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               24
     Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 25 of 26




 1
                                      Suite 803
                                      Woodland Hills, CA 91364
 2                                    Telephone: (818) 305-3450
 3                                    Facsimile: (818) 305-3451
                                      Email: Frank@MagDeanLaw.com
 4
                                      Thomas J. McKenna
 5                                    Gregory M. Egleston
 6
                                      GAINEY McKENNA & EGLESTON
                                      501 Fifth Avenue, 19th Floor
 7                                    New York, NY 10017
                                      Telephone: (212) 983-1300
 8                                    Facsimile: (212) 983-0383
                                      Email: tjmckenna@gme-law.com
 9                                    Email: gegleston@gme-law.com
10                                    Attorneys for Plaintiff
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28                   VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                        25
Case 3:21-cv-05197-TSH Document 1 Filed 07/06/21 Page 26 of 26
